Losing, J.
The evidence in .this case warranted a finding that the mortgage covered not only the furniture used by the former occupant of the ISTason House in carrying it on as a boarding house, and bought by the defendants for the same use, but also the furniture of seven or eight rooms out of the twenty-three which the house contained, which seven or eight were occupied by the defendants and their family when the female defendant was employed as housekeeper by the former occupant of the house, and that the furniture of these seven or eight rooms was owned by the female defendant before the defendants bought the furniture of the house; and further that when the mortgage in question was made, one of the defendants told the plaintiff that she and her family were using seven or eight rooms for living purposes.
The furniture of the seven or eight rooms was household furniture within St. 1892, c. 428, § 3, now R. L. c. 102, § 53. We are of opinion that the whole mortgage was made void by its being included in it.
It is not necessary to consider whether the doctrine applied to the exemption from taxation of household furniture to the amount of |1,000 in Day v. Lawrence, 167 Mass. 371, applies to R. L. c. 102, § 53.
The only doubt we have had is whether the finding made by the presiding judge can be supported on the ground above stated or whether it must be taken to have been a finding that all the furniture was household furniture. We are of opinion that it may be construed to be the former, and that it need not be taken to be only the latter.

Judgment on the finding.